Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brais (20170049915) in view of Dobrinsky (20180021465). 
Regarding Claim 1, Brais teaches lighting disinfection system (title), comprising:
a system housing (ceiling) comprising two cavities or depressions on a front part of the system house, each cavities or depressions forming one of a light system housing (“the visible light source 155 comprises a typical ceiling mounted neon room lighting system, although it will be appreciated that any other suitable lighting system may be used” [54]) and a disinfection system housing (“casing 125 for the UV lamp” [49]);
a lighting system comprising an illumination source placed inside the light system housing, and a diffusion hood covering the illumination source (part 155, where typical housings have diffusion hoods because looking directly at visible lamp tubes is unpleasant to the eye);
a disinfection system comprising a disinfection light source placed inside the disinfection system housing (“UV lamp may include a replaceable UV source” [50]) and a cover covering cover the disinfection light source, (metal grid, [49]),
wherein the cover of the disinfection light source and the diffusion hood of the illumination source are both situated by the front part of the system housing to allow a illumination light and a disinfection light to irradiate from the front part of the system housing (between the lights and the room). 
Brais fails to teach explicitly the diffusion cover on the illumination source, or wherein the cover is adapted to transmit 80% or more disinfection light generated by the disinfection light source or the orientation of the disinfection light source is adjustable and an illumination area of the disinfection light source is adjusted by rotating the disinfection light source.
Dobrinksy teaches a lighting disinfection system, comprising: a lighting system comprising an illumination source (Figure 1B part 28) a disinfection system comprising a disinfection light source (part 20B) wherein a diffusion hoods and covers are used for the sources, and wherein the orientation of the disinfection light source is adjustable (¶45 – component 20B is rotatable) and an illumination area of the disinfection light source is adjusted y rotating the disinfection light source (“movable … to enable the beam of ultraviolet radiation to id.) (both 22, 28 and 20B are shown together in Figure 1B). 
Modification would have entailed adding a diffusion hood for the illumination source to the system and allowing the UV light to have been adjustable to focus on specific areas in the room.
Adding the diffusion hood would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the visible light to have been diffused into the room in a more pleasant way. Adding the rotatability of the UV light to have the same functionality of Dobrinsky would have been an obvious modification since it would have allowed the targeted irradiation of more germy areas, especially if the room of Brais is a bathroom, similar to the use of Dobrinsky.  Further, the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284.
It would have been obvious to have optimized the metal grid protecting the UV source to allow the maximum light through, because the more UV light transmitted, the higher the opticution rate. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 2, Brais and Dobrinsky teach the system according to claim 1, wherein an angle is formed between the disinfection light source and the illumination source such that the disinfection light source of the disinfection system and the illumination source of the lighting system that are mounted adjacently have a substantially coincident illumination range on an irradiated object (Dobrinsky, ¶ 49, the light source having a 45 degree angle relative to the angle of the UV source 22 would have resulted in substantially coincident illumination range as modified above).
Regarding Claim 3, Brais and Dobrinsky teach the system according to claim 1, wherein the system housing having comprises a bottom part, a front part and two ends in a 
Regarding Claim 20, Brais and Dobrinsky teach the system according to claim 2, wherein the disinfection light source is UV (Brais, abstract).
Regarding Claim 11, Brais teaches lighting disinfection system (title), comprising:
a system housing (ceiling) comprising two cavities or depressions on a front part of the system house, each cavities or depressions forming one of a light system housing (“the visible light source 155 comprises a typical ceiling mounted neon room lighting system, although it will be appreciated that any other suitable lighting system may be used” [54]) and a disinfection system housing (“casing 125 for the UV lamp” [49]);
a lighting system comprising an illumination source placed inside the light system housing, and a diffusion hood covering the illumination source (part 155, where typical housings have diffusion hoods because looking directly at visible lamp tubes is unpleasant to the eye);
a disinfection system comprising a disinfection light source placed inside the disinfection system housing (“UV lamp may include a replaceable UV source” [50]) and a cover covering cover the disinfection light source, (metal grid, [49]),
wherein the cover of the disinfection light source and the diffusion hood of the illumination source are both situated by the front part of the system housing to allow a illumination light and a disinfection light to irradiate from the front part of the system housing (between the lights and the room). 

Dobrinksy teaches a lighting disinfection system, comprising: a lighting system comprising an illumination source (Figure 1B part 28) a disinfection system comprising a disinfection light source (part 20B) wherein a diffusion hoods and covers are used for the sources, and wherein the orientation of the disinfection light source is adjustable (¶45 – component 20B is rotatable) and an illumination area of the disinfection light source is adjusted y rotating the disinfection light source (“movable … to enable the beam of ultraviolet radiation to be directed at different regions of surfaces of the toilet,” id.) (both 22, 28 and 20B are shown together in Figure 1B). 
Modification would have entailed adding a diffusion hood for the illumination source to the system and allowing the UV light to have been adjustable to focus on specific areas in the room.
Adding the diffusion hood would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the visible light to have been diffused into the room in a more pleasant way. Adding the rotatability of the UV light to have the same functionality of Dobrinsky would have been an obvious modification since it would have allowed the targeted irradiation of more germy areas, especially if the room of Brais is a bathroom, similar to the use of Dobrinsky.  However, it would also have been obvious to have the default adjustable angle be coincident with the entire room/light source of Brais, in order to reach the most of the room when not focused on a specific area. Further, the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284.

Regarding Claim 13, Cole teaches a system for UV disinfection further comprising a detecting sensor  or photosensitive sensor mounted on the lighting disinfection system, wherein the disinfection light source will be turned off when the detecting sensor detects that someone is nearby (Brais, abstract, presence detecting sensor, on overall lighting system, see Figure 1, part 150) or the photosensitive sensor detects light that exceeds a preset threshold. 
Regarding Claim 14, Cole further teaches the UV disinfection system further comprising a timer, which stops timing when the disinfection light source is turned off temporarily and resumes timing when the disinfection light source is turned on again, so as to ensure that a total time of illumination of the disinfection light source reaches a predetermined value (Brais, sufficient amount of time detected, [103]). 
Regarding Claim 15, Brais and Dobrinsky further teaches lighting disinfection system according to Claim 11, wherein the disinfection light source and the illumination source are mounted adjacently (Figure 1).
Regarding Claim 16, Brais and Dobrinsky further teaches lighting disinfection system according to Claim 15, wherein there is an angle formed between the disinfection light source and the illumination source such that the disinfection light source of the disinfection system and the illumination source of the lighting system have a coincident illumination range on an irradiated object (as modified above, where the irradiated object is anything in the room).
Regarding Claims 17 and 18, Brais and Dobrinsky further teaches the lighting disinfection system according to Claim 16, wherein the angle is formed by adjusting the orientation of the disinfection light source (as modified above). While they don’t teach the angle In re Stevens, 101 USPQ 284, and allowing adjustability of a light would have been an obvious modification to have made in order to allow the rooms user to more clearly use the lights in either a functional or aesthetically pleasing manner. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky in view of Ricci (20130235573). 
Regarding Claim 4, Brais and Dobrinsky teach the system according to claim 3. Dobrisnky fails to teach but Ricchi teaches wherein an illumination source comprises an illumination source chip mounted within the housing (Ricci, LEDs use a source chip), and the diffusion hood is mounted on an opening in front of the corresponding illumination source chip of the front part of the housing (¶ 7, LED emits light through the light diffusion layer). 
Modification would have entailed using a similar setup of Ricci for the unspecified parameters of the disinfection light source of Dobrinsky, Figure 1B part 20B. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have made the modification since it would have allowed the use of LEDs, which can be manufactured easily and are durable, as well as mounting a diffusion hood at a location that is between the source and the target in order to maximize the diffusion required. 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Starkweather (20170340760).
Regarding Claim 5, Dobrinksy and Ricci teach the system according to claim 3, but fail to teach wherein the front part of the housing forms an inward depression near the diffusion 
Starkweather teaches UV light source within a housing (Fig. 2b, part 200), wherein a part of the housing forms an inward depression (Fig. 2b, part 220c) creating a slot between two ends of the housing, wherein the disinfection light source comprises a disinfection light source chip mounted inside the slot (¶ 41, discloses the UV source can be an LED). 
Modification would have entailed adding a similar reflective depression to the system of Dobrisnky and Ricci in the portion of 20B, near the diffusion hood. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have allowed the UV source to have effectively and efficiently used the UV light and directed it toward the room to be sterilized, via the reflector, while still keeping a flat profile on the ceiling. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky, Ricci and Starkweather as applied to claims rejected above, and further in view of Shatalov (20170368215). 
Regarding Claim 6, Dobrinksy, Ricci and Starkweather teach the system according to claim 5, but fail to explicitly teach wherein the cover is a hollow cylinder disposed horizontally within the slot, wherein the disinfection light source chip of the disinfection light source is placed within the cover. 
	Shatalov teaches wherein a disinfection light source is placed within a cover which is a hollow cylinder (Figure 12). Modification would have entailed using this UV LED type setup in the system. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because would have allowed a quick replacement of a light array that looks like a fluorescent bulb that building owners are used to, while still allowing the LED’s to be arrayed in an appropriate fashion.  
Regarding Claim 7, Dobrinksy, Ricci, Starkweather and Shatalov teach the system according to claim 6. 
Starkweather further teaches a light source rotatably disposed within the slot so an illumination area of the disinfection light source is adjusted by rotating the light source to drive the disinfection light source chip to rotate for an angle (¶ 71). 
Modification would have entailed having the cover which is a hollow cylinder is rotatably disposed within the slot, and an illumination area of the disinfection light source is adjusted by rotating the cover to drive the disinfection light source chip to rotate for an angle. 
It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because Starkweather teaches this allows the light to be directed to the appropriate location to be sterilized, and would be useful in case a ceiling embedded casing cannot reach the entirety of the room, so e.g., the disinfection cylinders on the end need to be angled to reach the far corners, while the middle cylinder illuminates straight down. 

Claims 8, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Dayton (20160121007)
Regarding Claims 8 and 12, the references above teach the system according to claim 1/11, but fails to teach wherein the disinfection system comprises at least one laser emitter mounted at an edge of the cover, the at least one laser emitter being used for emitting laser to mark a disinfection range that the disinfection light source can illuminate on an illumination face. 
	Dayton teaches a UV system that uses a laser “illuminate a region of a surface on which the UVC light” will impinge (¶ 36).
Modification would have entailed adding a similar feature to the references above. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date in order to verify that the surface that is contaminated will be irradiated with the sterilizing light.  
Regarding Claim 19, the reference above teaches the system of claim 11, but fails to explicitly teach wherein the system comprises 2 laser emitters mounted at two edges of the cover for emitting laser beams to mark a disinfection range on an irradiated object. 
However, Dayton teaches a UV system that uses a laser “illuminate a region of a surface on which the UVC light” will impinge (¶ 36) include for a user to “get a sense of the portion of the tray table that will be suitably exposed to the UVC light during a decontamination” (id.).
Modification would have entailed using multiple lasers to delineate “the portion” of an intended target, to show the disinfection range. 
It would have been obvious to a person of ordinary skill in the art at the time of the filing to have done so, using multiple lasers, since it would have shown the user what would have been disinfected. Further, mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims rejected above, and further in view of Cole (20150090903)
Regarding Claims 9, the reference(s) above teach the system according to claim 1.
They fail to teach but Cole teaches a system for UV disinfection further comprising a detecting sensor (Figure 26, part 302 “motion sensor senses motion”) or photosensitive sensor mounted on the lighting disinfection system, wherein the disinfection light source will be turned off when the detecting sensor detects that someone is nearby (Figure 26, part 326 “turn power output OFF”) or the photosensitive sensor detects light that exceeds a preset threshold. 
Modification would have entailed adding the same type of detecting sensor. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have prevented a user from incident UV light, which can have negative effects on tissue.
Regarding Claims 10, the references above teach the system according to claim 1.

Modification would have entailed adding the same type of timer. It would have been an obvious modification for a person of ordinary skill in the art at the time of the effective filing date because it would have assured that the correct amount of UV light was utilized for optimal disinfection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner



/BROOKE PURINTON/Primary Examiner, Art Unit 2881